Order entered April 4, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00224-CV

CHRISTINE FLORES DESIO D/B/A PROFESSIONAL CENTER OF GRAND PRAIRIE
  AND FRANCIS ANTHONY DESIO, JR. A/K/A FRANK DESIO, INDIVIDUALLY,
                              Appellants

                                            V.

  MIKE DEL BOSQUE D/B/A INJURY AND REHAB CENTER IN GRAND PRAIRIE,
                               Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-04408

                                        ORDER
       Before the Court is appellants’ April 3, 2019 amended unopposed motion to extend time

to file brief. We GRANT the motion and ORDER appellants’ brief be filed no later than April

19, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE